Citation Nr: 1224665	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-18 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to a service-connected acquired psychiatric disorder.

2.  Entitlement to service connection for migraine headaches, to include as secondary to a service-connected acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from June 14, 1971, to April 24, 1972.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran was scheduled to appear before the Board at the RO in New York, New York, on April 13, 2011.  However, by his statement dated on April 13, 2011, the Veteran cancelled his Board hearing.  As such, the Veteran's request for a hearing is withdrawn.  See 38 C.F.R. § 20.703 (2011). 


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus is causally related to medication required to treat his service connected psychiatric disorder. 

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's migraine headaches are causally related to medication required to treat his service connected psychiatric disorder. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus as secondary to a service connected psychiatric disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for migraine headaches as secondary to a service connected psychiatric disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.    § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran asserts that his tinnitus and migraine headaches are both secondary to his service-connected acquired psychiatric disorder, currently captioned as panic disorder with major depressive disorder.  Specifically, he asserts that his tinnitus and migraine headaches are side-effects of the medication required to treat his service-connected acquired psychiatric disorder.  

It is undisputed that the Veteran has been diagnosed with tinnitus and migraine headaches, and is service-connected for an acquired psychiatric disorder.  At the time of his August 2007 VA audiological examination, he was diagnosed with tinnitus; and at the time of his July 2008 VA neurological examination, he was diagnosed with chronic headaches with a migraine component.  Thus, the remaining issue is whether the Veteran's tinnitus and migraine headaches are secondary to, i.e., were caused or aggravated by, his service-connected acquired psychiatric disorder.  On this issue, the Board notes that there is one opinion of record, as to each disability claimed.  There is no negative evidence of record.  

On VA neurological examination in July 2008, the Veteran complained of bilateral, continuous tinnitus, beginning 4-5 years prior and slowly worsening.  The examiner provided recitation of the Veteran's audiological history and noted his current psychiatric medication regimen.  Subsequent to review of the claims file and physical examination, the examiner opined that it was more likely that the Veteran's tinnitus was partially inherited.  However, she also opined that the Veteran's tinnitus may be related to his strong family history; noise exposure; other medical problems, including his neurological and psychological conditions; or side-effect of medications.  It is significant that the examiner used the term "partially" in her opinion that the Veteran's tinnitus was more likely inherited.  It is also significant that the examiner included side-effect of medication in her list of potential etiologies of the Veteran's tinnitus.  

On VA neurological examination in July 2008, the Veteran complained of headaches, beginning 5-6 years prior, without trauma.  He reported that he took nighttime over-the-counter headache medication.  The examiner noted the Veteran's current psychiatric medication regimen.  Subsequent to review of the claims file and physical examination, the examiner concluded that she could not determine if the Veteran's headaches were at least as likely as not related to his service-connected disabilities.  However, significantly, she asserted that any medication can cause headaches.  She also reported that she suspected that the Veteran had medication overuse headaches, in that he experiences withdrawal from his nighttime over-the-counter headache medication.  

It is significant that the Veteran, at the time of his August 2007 VA psychiatric examination, reported that when a panic attack occurred at work, he was sweaty, breathless, and felt like he needed to flee.  He reported that he would take nighttime over-the-counter headache medication, drive his truck somewhere quiet, and wait it out.  It appears to the Board that the Veteran's use of the nighttime over-the-counter headache medication he reported at the time of his July 2008 VA neurological examination is used to self-treat his well-documented panic symptoms related to his service-connected acquired psychiatric disorder.  Thus, the July 2008 VA examiner's opinion that the Veteran had medication overuse headaches related to the nighttime over-the-counter headache medication, as well as her opinion that any medication can cause headaches, serve as positive evidence in the current appeal.  

Here, the medical opinions and reports by the VA examiners are credible because they are based on a thorough review of the file and available treatment records and the examiner offered a reasonable medical basis for their conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of these examinations.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Thus, based on the foregoing, giving the Veteran the benefit of the doubt, as is required by law, the Board concludes that service connection for tinnitus and migraine headaches, each as secondary to a service-connected acquired psychiatric disorder, is warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for tinnitus is granted.

Service connection for migraine headaches is granted.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


